Townsend, J.
(After stating the foregoing facts.)  The jury was authorized to find that the 13 pieces of documentary evidence describing the merchandise sold, the date of delivery, the unit price, the amount delivered, the amount due, receipt therefor, etc., and containing the name, “Standard Oil Company, Incorporated in Kentucky,” as the seller, and “Cherokee Mining Company” as the buyer, constitute mere memoranda relating to the deliveries of the merchandise. The jury was also authorized to find that the contract for the purchase and sale of this merchandise was made between the plaintiff and the defendant. These 13 pieces of documentary evidence are not inadmissible for any of the -reasons complained of, but are admissible for the purpose of showing the amount of merchandise delivered, the unit prices charged therefor, the amount due, and for the purpose of corroborating the testimony of witnesses respecting the transactions involved. Ground 1 of the amended motion is without merit.
In an action on an account for the purchase-price of merchandise delivered and not paid for, the admission by the defendant of the correctness of the account is sufficient to support a verdict in favor of the plaintiff. See Taylor v. Stearns Coal Co., 44 Ga. App. 662 (2) (162 S. E. 838); Scott v. Kelly Springfield Tire Co., 33 Ga. App. 297 (125 S. E. 773); Elliot v. National Union Radio Corp. 68 Ga. App. 873 (24 S. E. 2d, 705). In the instant case the jury was authorized to find that the defendant had admitted this account when presented with the identical statement of it, admitted in evidence and complained of in special ground 2 of the amended motion. This statement was not inadmissible for any of the reasons specified. It was admissible foi” the purpose of identifying the account which the plaintiff claimed in his testimony the defendant admitted as be*87ing just and due. Ground 2 of the amended .motion is without merit.
The evidence being sufficient to support the verdict, and the special grounds not showing cause for a new trial, the judgment of the trial court overruling defendant’s motion for a new trial as amended, is without error.

Judgment affirmed.


MacIntyre, P. J. and Gardner, J. concur.